DETAILED ACTION
This action is responsive to the Request for Continuation filed on 23 April 2021. Claims 1-10 and 21-30 are pending in the case; claims 11-20 have been canceled. Claims 1 and 21 are independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 23 April 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 May 2021 was filed after the filing date of the RCE on 23 April 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
One entry of the IDS incorrectly identified a US pre-grant publication number. Examiner has corrected the pre-grant publication number on the IDS, and has attached an initial and signed copy of PTO-1449 to this action.
Applicant’s Response
In Applicant’s response dated 23 April 2021 (hereinafter Response), Applicant amended Claims 1, 3-10; cancelled Claims 11-20; and added Claims 21-30. Applicant made no 
Applicant’s claim amendments are acknowledged.
For completeness of record, support for the limitations added to claim 1 may be found in the written description in at least FIG 17B on pages 63-64 of the disclosure as originally filed.  Support for the limitations of new independent claim 21 may be found in at least the written description of FIGs 13 and 14A-14C on pages 51-57.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over REEVES et al. (Pub. No.: US 2016/0103648 A1, newly cited) in view of JEONG et al. (Patent No.: US 10,430,141 B2, previously cited).
Regarding claim 1, REEVES teaches the electronic device comprising: a first display; a memory configured to store an application; and a processor operatively coupled to the first display and the memory (e.g. device 1308 in FIG 13, [0269] used to implement a unified desktop for seamless experience by user; also referred to as device 100 in FIG 2 including at least a first display (screen 1 and/or screen 2); processor 204; memory 208) wherein the processor is configured to:
execute a first application and display a first user interface identified from the first application on the first display ([0306] the device 1308 may display one or more user interfaces 3108 and/or 3112 before docking occurs);
in response to a connection ([0307] docking device 1308 with 1304 to create unified system) between a second display different from the first display and the electronic device (FIG 13, device 1304, also referred to as computer system 1104 in unified system FIG 11 [0263]) 
identify a second user interface by using the first application and display the second user interface on the second display ([0310] If there were no displays (e.g., display 3108 and/or display 3112) presented on the device 1308 before docking, the displays 3108 and/or 3112 may be migrated from the device interface 3304 to the computer system display 3204, as shown in FIG. 33);
while the second display is connected with the electronic device, execute a second application and display a third user interface identified from the second application on the second display ([0349] in unified system 6000 on phone device 1304 and computer system 1308; see FIG 60 at interface 1304 triad control 6004, triad control 6008 at 1308 [0350] allows execution of other applications such as phone application, browser, or other applications displayed on 1304 while executed by phone device 1308);
in response to a disconnection between the second display and the electronic device ([0311] undocking device 1308 from system 1304; as in FIG 37), maintain displaying of the first user interface on the first display ([0315] If there were on displays (e.g., display 3504) presented on the device 1308 before undocking, the display(s) 3504 may be maintained on the device interface; see rules of FIG 38) and stop displaying of the third using interface on the second display ([0313] Once undocked, the computer system 1304 may no longer be controlled or managed by the device 1308. Thus, the computer system 1304 may resume control of its own actions. Thus, undocking the device 1308 dismantles the unified system and presents separate interfaces for the computer system 1304 and the device 1308; see rules of FIG 38);
when the second display is connected with the electronic device again ([0331] device 1308 may be re-docked with computer system 1304 to recreate unified system), display a second visual object corresponding to the second application on a partial region of the second display (The user can select any application which is executing on device 1308 and display it on 1304 through the use of the triad control; see discussion [0355] with respect to menu 6504 in FIG 65); and
in response to a second input of the user related to the second visual object ([0357] user manages the currently executing applications by selecting representation in area 6504) display the third using interface on the second display ([0357] the running application is now displayed, as in FIG 66).
In the discussed embodiment of REEVES above, the control of the arrangement of the various user interfaces within unified system at docking is generally based on the previously (stored) arrangement of entire applications if one exists. This is not to say, however, that the user is unable to exert any control. For example, the user can manually move an application interface (note also discussion [0323-0325] with respect to FIG 42-44, application instance 3108 is created and moved from 1308 to 1304 across the unified desktop). 
JEONG is similarly directed to controlling the display of applications across multiple display devices. JEONG may be relied upon to teach (method in FIG 3, driving multiple devices of FIG 2; example illustrations in FIG 6A (messaging application), 6B-6C (video application):
execute a first application and display a first user interface identified from the first application on the first display ((S301) execute given application); and
a connection between a second display different from the first display ((col 3 line 63) OSD layers of an executed application may be transmitted to devices around a user's portable terminal through a short-range communication module, such as, for example, a Bluetooth module, a Near Field Communication (NFC) module, or a Wi-Fi module; inherently a connection to another device must be detected in order for it to be used; (col 6 line 28) when it is confirmed that a request for the executed application to 30 enter a division mode is made, the controller 10 searches for devices around the portable terminal, which support the division mode) and the electronic device output in the first display a first visual object which is displayed on the first user interface and is related to the second display, by using the first application ((S302) executed application enters division mode (e.g. (col 6 line 15) When a given application is executed, the user may select (or set) whether to use the executed application in a division mode through a given menu, icon, or the like;) and
in response to a first input of a user related to the first visual object, identify a second user interface by using the first application and display the second user interface on the second display ((S303) set devices in which to output respective OSD layers of executed application; as can be seen in FIG 6A, user can move (630) the main window of the application to the second device (col 6 lines 44-49); (S306) display received OSD layer at nth device (col 7 line 50) With reference to FIG. 7, upon receiving layer 1 corresponding to the main window of the message application, the second device 220, that is, the TV, displays layer 1 through the TV screen. The controller 10 displays layer 2, corresponding to the input window of the message application, through the display 50).
JEONG states (col 1 line 40) This N-screen service is advantageous in that a user can use/access multimedia contents anytime and anyplace regardless of the device used. However, the N-screen service lacks a function that enables more user-friendly use of multimedia contents through various electronic devices; the improvement allows a finer-grained control of the multi-display contents of an application window.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of REEVES and JEONG before them, to have combined REEVES (multi-display control of different applications) and JEONG (multi-display control of different layers of a single application) and arrived at the claimed invention with expected and predictable results, the combination motivated by the improvement of finer-grained control of multi-display taught in JEONG.
Regarding dependent claim 2, incorporating the rejection of claim 1, REEVES in view of JEONG, combined at least for the reasons discussed above, further teaches: wherein the second display is directly controlled by the processor while outputting the second user interface (in REEVES, some windows which are displayed in interface 1304 at device 1104 are provided by device 100 as discussed in claim 1; note also in 
Regarding dependent claim 5, incorporating the rejection of claim 1, REEVES in view JEONG, combined at least for the reasons discussed above, further teaches the processor is further configured to:
while outputting the second user interface in the second display, in response to a third input of the user detected in the first user interface (FIG 3 (S307) user input for displayed OSD layer detected; e.g. user enters input at the messaging input window which is displayed at the mobile device), execute a first event defined according to the first user interface and a second event defined according to the second user interface in the first application (process the input (S308) then transmit any update to the OSD layer (col 8 lines 45-63) Referring to FIG. 7, for example, the user may compose a message by touching the virtual keyboard, which is presented through layer 2 displayed in his/her portable terminal (the first device 210), in the middle of checking a message transmission/reception history through the second device 220, that is, the TV…prepare update to send to second display); and
in response to the first event and the second event being executed, change the display state of the first user interface and the display state of the second user interface (update displays appropriately, e.g. (col 8 lines 45-63) not only is layer 2 (input area) updated, but layer 1 (message display) updated; i.e. controller 10 updates layer 1 to display input message contents in real time or display the completed message, and the updated layer 1 is transmitted to the second device 220 {which} receives and displays the updated layer 1).
Regarding dependent claim 8, incorporating the rejection of claim 1, REEVES further suggests the processor is further configured to: while outputting the second user interface in the second display, in response to a third input of the user related to the first visual object, discard the second user interface outputted in the second display from the second display
Claims 3, 4 are rejected under 35 USC 103 as unpatentable over REEVES in view of JEONG as applied to claim 1, further in view of YUN (US 2012/0038679 A1, previously cited)
Regarding dependent claim 3, incorporating the rejection of claim 1, REEVES in view of JEONG does not appear to expressly disclose further teaches the processor is further configured to: in response to a third input of the user on the second user interface, magnify a content of the second user interface based on a magnification corresponding to the third input, and display the content in the second user interface.
In analogous art, YUN teaches an electronic device configured to control the state of displayed, connected first and second user interfaces (YUN, Abstract, FIG. 1, FIG.3, paragraphs [0113-0115]). 
YUN may be relied upon to teach in response to a third input of the user on the second user interface, magnify a content of the second user interface based on a magnification corresponding to the second input and display the content in the second user interface (FIGS. 11 and 12, [0166-0167], Screen image 300 maps to first interface and screen image 500 maps to the second interface.  [0168], "In doing so, a user command for zooming in the first screen image 300 on the mobile terminal 100 can be input (S111) [second input] ." [0169] , "Subsequently, referring to FIG. 12 (12-2), the first controller 180 of the mobile terminal 100 controls the first screen image 300 to be zoomed in (S112)," Paragraph 0170 "... maintaining a size of the second screen image 500 as it is (S114).").
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of REEVES in view JEONG and YUN before them, to have combined REEVES in view JEONG (controlling display of different applications and/or application layers at different devices) and YUN (allow a user to change magnification at one device while maintaining magnification at another device) and arrived at the claimed invention with expected and predictable results, motivated by the teachings in YUN (facilitate simultaneous viewing of content on a mobile terminal and a display ([0010, 0027, 0131 and 0169]).
Regarding dependent claim 4, incorporating the rejection of claim 1, REEVES in view JEONG, combined at least for the reasons discussed above, does not appear to the processor is further configured to: in response to a third input of the user on the second user interface, parallel move or rotate a part of the content displayed in the second user interface based on a path of the third input, and display the part of the content in the second user interface.
YUN, in addition to the teachings of claim 3, may be relied upon to teach in response to a third input of the user on the second user interface, parallel move or rotate a part of the content displayed in the second user interface based on a path of the third input, and display the part of the content in the second user interface ( FIG. 10, paragraph 0165, “Referring to FIG. 10 (10-2), a user can orient the housing of the mobile terminal 100 in the vertical direction again [third input with rotation path from horizontal orientation to vertical on the first user interface.]. If so, the first controller 180 of the mobile terminal 100 can control the first video signal, which enables the first screen image 300 to be displayed in the portrait direction to correspond to the housing of the mobile terminal 100 oriented in the vertical direction, to be provided to the first display unit 151.” [Screen image 300, displayed as screen image 500 in the second UI, is rotated on the first UI.]).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of REEVES in view JEONG and YUN before them, to have combined REEVES in view JEONG (controlling display of different applications and/or application layers at different devices) and YUN (allow a user to have manipulated the content displayed at the second device) and arrived at the claimed invention with expected and predictable results, motivated by the teachings in YUN (facilitate simultaneous viewing of content on a mobile terminal and a display ([0010, 0027, 0131 and 0169]).
Claim 6 is rejected under 35 USC 103 as unpatentable over REEVES in view of JEONG as applied to claim 1, further in view of HOFFMAN et al. (Patent No. 5,250,929; previously cited).
Regarding dependent claim 6, incorporating the rejection of claim 1, REEVES in view JEONG, combined at least for the reasons discussed above, does not appear to expressly disclose the processor is further configured to: in response to a third input of the user related to a content magnified at different magnifications in each of the first user interface and the second user interface, identify a third visual object corresponding to the third input from the first application; and in response to the third visual object corresponding the third input being identified, superimpose the identified third visual object on the content based on the different magnifications in each of the first user interface and the second user interface.
HOFFMAN is one of many examples of a dual-display device providing paint tools for editing images where the output of one display device is mirrored at a different magnification on the second device, and includes adding a graphical element representative of the use of the paint tool on the image using the stylus as can be seen in FIG 4(d). 
HOFFMAN may be relied upon to teach an example graphics application executing on the processor (which may be decomposed into layers using the technique of JEONG for distribution to the other device) such that 
in response to a third input of the user related to a content magnified at different magnifications in each of the first user interface and the second user interface (the drawing interfaces of FIG 4(d)), identify a third visual object corresponding to the third input from the first application (the trace of the pen which can be seen on both displays in the drawing); and 
in response to the third visual object corresponding the third input being identified, superimpose the identified third visual object on the content based on the different magnifications in each of the first user interface and the second user interface (as can be seen in FIG 4(d) user has drawn graphic element in lower display and it is reflected in the upper display, both are at different magnifications).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of , REEVES in view JEONG and HOFFMAN before them, to have combined the teachings and arrived at the claimed invention with a reasonable expectation of success, the combination made by trying the well-understood graphics drawing program of HOFFMAN as the application which supports division mode in JEONG, then applying the distribution method of JEONG FIG 3 to update the two displays responsive to pen 
Claim 7 is rejected under 35 USC 103 as unpatentable over REEVES in view of JEONG as applied to claim 1, further in view of LI (Pub. No.: US 2015/0339005 A1, previously cited).
Regarding dependent claim 7, incorporating the rejection of claim 1, REEVES teaches the [0197] framework 520 which can include at least a Multi-Display Management (MDM) module 524 and a Window Management module 532. [0198] The MDM module 524 includes one or more modules that are operable to manage the display of applications or other data on the screens of the device … Once a determination for display configurations is made, the MDM module 524 can bind the applications 564 to a display. [0200] In embodiments, the Window Management module 532 is operable to manage the windows (or other display objects) that are active or not active on each of the displays. Thus, REEVES may not be relied upon to teach a second window manager different from the first window manager. JEONG, combined at least for the reasons discussed above, is similarly deficient.
LI is similarly directed to control of an external display by a mobile device (see abstract; see [0028] FIG 4 (S411) detect that a display device is connected to a tablet computer by a communications interface [using a listening interface] and (S413) provide a mode selection button [after the listening event is triggered], where the mode selection button allows the user to either extend or mirror the display to the detected device). LI may be relied upon to teach:
in response to the first input (the desired display mode), identify a second window manager different from a first window manager corresponding to the first display and corresponding to the second display, the first window manager and the second window manager being executed in the processor based on a process independent from the first application
provide the identified second window manager to the first application (FIG. 8, step 851, paragraph 0030, “A method "addToDisplay" of a session instance 713 [identified window manager instance] is used to add the screen associated with the application 350 to a screen list "mDisplayContents" of the window manager service "WindowManagerService" 710”); and
based on a visual object displayed on the first display and inputted to the second window manager by the first application, identify the second user interface to be outputted to the second display (FIG. 4, paragraph 0029, step S431, “The processing unit 210 subsequently manipulates software instances related to the external display device 130 to be consistent with the resolutions between the external display device 130 and the display unit 220 and make the external display device 130 and the display unit 220 display screens independently (step S431)).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of REEVES in view of JEONG and LI before them, to have combined REEVES in view of JEONG (controlling multiple displays using single window manager) and LI (controlling multiple displays using multiple window managers) by substituting the multiple window manager mechanism of LI for the single window manager mechanism of REEVES and arrived at the claimed invention, each mechanism having the same result of controlling the display of user-desired application(s) and/or application element(s), with a reasonable expectation of success.
Claims 9-10 and 21-30 are rejected under 35 USC § 103 as unpatentable over REEVES in view of JEONG as applied to claim 1, further in view of Reeves et al. (Pub. No.: US 2012/0084793 A1, hereinafter REEVES’793, previously cited).
Regarding dependent claim 9, incorporating the rejection of claim 1, REEVES further teaches the processor is further configured to:
in response to a message related to a third application different from the first application being identified, output a third visual object corresponding to the message to the first [or] second display ([0008] unified desktop unifies the PC functionality provided on the additional display with the handheld functionality, such as communication applications ( e.g., phone, SMS, MMS) provided on the screen(s) of the handheld device. A user can seamlessly interact with applications, e.g., open, drag, close, receive notifications, on the unified desktop whether the applications are displayed on the screens of the handheld device, or the peripheral display of the larger computing system; [0283] unified desktop applications include a phone application, a text messaging application, a utilities application, a game application, or a mobile application);
However, REEVES (or REEVES in view of JEONG) does not explicitly describe providing a notification of the message at both the first display and the second display.  Further, REEVES does not explicitly describe the processing which is performed when either notification (message) is interacted with. It is noted that REEVES claims benefit to application serial no. 13/250,764 filed on Sep. 30, 2011 which is incorporated by reference (see REEVES [0002]). Applicant serial no. 13/250,764 was published as Pub. No.: US 2012/0084793 A1 and is referred to as REEVES’793 below.
REEVES’793 may be relied upon to teach a specific example of receiving a message (e.g. of an incoming telephone call) and providing visual objects (notifications) of the received message:
in response to a message related to a third application different from the first application being identified, output a third visual object corresponding to the message to the first and second display (See FIG 9, notification of incoming call provided at both external display 740 (notification 940) and mobile device 110 (notification 930) )
in response to a third input of the user related to the third visual object corresponding to the message and outputted in the first display, change the first user interface outputted in the first display to a fourth user interface identified from the third application (FIG. 9, paragraph 0079, “The user controls or icons of notifications may make callbacks to functions or applications of mobile OS 130 and/or functions or applications of desktop OS 160.”  One of ordinary skill in the art would understand selecting “answer” controls of notification 930 would launch another application interface on mobile device 116); and
in response to a fourth input of the user related to the third visual object corresponding to the message and outputted in the second display, change the second user interface outputted in the second display to a fifth user interface identified from the third application (FIG. 9, paragraph 0079, “For example, selecting the "answer" user control on notification 940 [user input on second display] in the desktop GUI may launch a console application within the desktop OS that displays a phone application running on mobile OS 130 within the GUI of desktop OS 160 [fourth application user interface on second display] using the techniques described in that application.”).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of REEVES in view JEONG and REEVES’793 before them, to have combined REEVES in view JEONG (controlling the display of multiple applications across multiple displays, with a generic display of notification) and REEVES’793 (providing a specific teaching example of notifications across multiple displays and mechanisms for interacting with the notifications) and arrived at the claimed invention with expected and predictable results, the combination made by applying a known technique (REEVES’793) which was explicitly incorporated by reference (in REEVES), such that the need in REEVES’793 [0008] (Information is shared across devices by synchronizing data between applications running separately on each device. This process, typically called "synching," is cumbersome and generally requires active management by the user) is improved.
Regarding dependent claim 10, incorporating the rejection of claim 9, REEVES in view of JEONG, further in view of REEVES’793, combined at least for the reasons discussed above, further teaches wherein the fourth user interface and the fifth user interface are generated based on respective sizes of the first display and the second display by the third application (relying on REEVES’793 for the fourth and fifth interfaces by another application as above; JEONG makes clear that the capabilities of the display device including relative sizes are relevant when showing content from the first device (col 4 lines 42-63)) 
Regarding claim 21, REEVES in view of JEONG, further in view of REEVES’793, combined at least for the reasons discussed above, similarly teaches the electronic device comprising: a first display; a memory configured to store an application; and a processor operatively coupled to the first display and the memory (e.g. wherein the processor is configured to:
execute a first application and display a first user interface identified from the first application on the first display (REEVES [0306] the device 1308 may display one or more user interfaces 3108 and/or 3112 before docking occurs);
in response to a connection (REEVES [0307] docking device 1308 with 1304 to create unified system) between a second display different from the first display and the electronic device (REEVES FIG 13, device 1304, also referred to as computer system 1104 in unified system FIG 11 [0263]), output, on the first display, a first visual object which is related to the second display, by using the first application (relying on the teachings of JEONG as combined in claim 1; specifically, the user requests to divide the application as in FIG 3 (S302) using a menu or icon, rather than simply move the application window as taught in REEVES );
in response to a first input of a user related to the first visual object (relying on the teachings of JEONG as combined in claim 1, user selects how to divide the application display), identify a second user interface by using the first application and display the second user interface on the second display (in JEONG, the user selects which portion of the displayed application interface to move to the external display as in FIG 3; in REEVES [0310] If there were no displays (e.g., display 3108 and/or display 3112) presented on the device 1308 before docking, the displays 3108 and/or 3112 may be migrated from the device interface 3304 to the computer system display 3204, as shown in FIG. 33);
in response to a message related to a second application different from the first application being identified, display a second visual object corresponding to the message on the first display and display a third visual object corresponding to the message on the second display (relying on the teachings of REEVES’793 as discussed in claim 9, specifically FIG 9 and [0075]; noting that REEVES explicitly states the unified desktop can provide a number of applications [0283] Device applications can include a phone application, a text messaging application, a utilities application, a game application, or a mobile application; merely extending the described application onto the unified desktop);
in response to a second input of the user related to the second visual object corresponding to the message and displayed on the first display, change the first user interface to a third user interface identified from the second application (REEVES’793 FIG. 9 [0079] as discussed in claim 9 above);
in response to a third input of the user related to the third visual object corresponding to the message and displayed on the second display, change the second user interface to a fourth user interface identified from the second application (REEVES’793 FIG. 9 [0079] as discussed in claim 9 above), and display a fourth visual object floated on the first user interface (see REEVES FIG 60, [0349] at interface 1304 control window 6004, triad control 6008 at 1308 [0350] allows execution of other applications such as phone application, browser, or other applications displayed on 1304 while executed by phone device 1308); and
in response to a fourth input of the user related to the fourth visual object floated on the first user interface, change the fourth user interface to the second user interface (REEVES: user selects the currently [still] executing first application for display using the triad control [0356] an application window 6524 that was not being displayed but being executed on the device may be shown in area 6520 [0357] A user may manage the currently executing applications by selecting or conducting actions on the representations of the applications shown in windows 6504; noting that [0349-00350] the triad control 6008 and control window 6004 provide similar functionality).
Regarding dependent claim 22, incorporating the rejection of claim 21, REEVES in view of JEONG, further in view of REEVES’793, combined at least for the reasons discussed above further teaches wherein the second display is directly controlled by the processor while outputting the second user interface
Regarding dependent claim 23, incorporating the rejection of claim 21, REEVES in view of JEONG, further in view of REEVES’793, combined at least for the reasons discussed above further teaches wherein the second visual object is floated on the first user interface, and the third visual object is floated on the second user interface (interpreting “floating” as relative z-ordering of interface elements; see REEVES’793 FIG 9 for example of “floating” notifications); 
Regarding dependent claim 24, incorporating the rejection of claim 21, REEVES in view of JEONG, further in view of REEVES’793, combined at least for the reasons discussed above further teaches wherein a first size of the second visual object corresponds to the first display, and a second size of the third visual object corresponds to the second display (REEVES [0008] battery level of the handheld device, wireless network signal strength, notifications, can be displayed in both portions of the desktop, with a larger format being used on the portion of the unified desktop displayed on the peripheral screen, and a smaller format used on the screen (s) of the peripheral device; JEONG (col 3 line 33) controller 10 controls the overall operation including (col 7 line 50) what is sent to be displayed at the second device; note that JEONG takes into consideration the device characteristics when displaying elements (col 4 lines 47-53) since the desktop PC as the fourth device 240 can also display more information or larger-sized information as compared to the portable terminal, it has an advantage over the portable terminal when using multimedia files).
Regarding dependent claim 25, incorporating the rejection of claim 21, REEVES in view of JEONG, further in view of REEVES’793, combined at least for the reasons discussed above further teaches wherein the third user interface is generated based on at least one of a size, a resolution and an operation mode of the first display, and the fourth user interface is generated based on at least one of a size, a resolution and an operation mode of the second display (REEVES [0008] battery level of the handheld device, wireless network signal strength, notifications, can be displayed in both portions of the desktop, with a larger format being used on the portion of the unified desktop displayed on the peripheral screen, and a smaller format used on the screen (s) of the peripheral device; JEONG (col 3 line 33) controller 10 controls the overall operation including (col 7 line 50) what is sent to be displayed at the second device; note that JEONG takes into consideration the device characteristics when displaying elements (col 4 lines 47-53) since the desktop PC as the fourth device 240 can also display more information or larger-sized information as compared to the portable terminal, it has an advantage over the portable terminal when using multimedia files).
Regarding dependent claim 26, incorporating the rejection of claim 21, REEVES in view of JEONG, further in view of REEVES’793, combined at least for the reasons discussed above further teaches wherein a first content included in the first user interface is displayed at a first magnification, and a second content which is included in the second user interface and corresponds to the first content is displayed at a second magnification different from the first magnification (interpreting “magnification” as “sized”, such that first magnification (at device) is a smaller size, and the second magnification (at external device) is a larger size; REEVES [0008] battery level of the handheld device, wireless network signal strength, notifications, can be displayed in both portions of the desktop, with a larger format being used on the portion of the unified desktop displayed on the peripheral screen, and a smaller format used on the screen (s) of the peripheral device; JEONG takes into consideration the device characteristics when displaying elements (col 4 lines 47-53) since the desktop PC as the fourth device 240 can also display more information or larger-sized information as compared to the portable terminal, it has an advantage over the portable terminal when using multimedia files).
Regarding dependent claim 27, incorporating the rejection of claim 21, REEVES in view of JEONG, further in view of REEVES’793, combined at least for the reasons discussed above further teaches, wherein the processor is further configured to:
in response to the third user interface being identified from the second application, shift a focus from the first application related to the first user interface to the second application related to the third user interface (make the second application active for receiving input; see at least REEVES [0146] The function of the buttons is normally specific to the application that is currently in focus; [0200] Window Management module 532 can also associate an input task with a window based on window focus; [0357] user can manage currently executing applications…the displayed windows receives focus)
in response to the fourth user interface being identified from the second application, shift the focus from the first application related to the second user interface to the second application related to the fourth user interface The function of the buttons is normally specific to the application that is currently in focus; [0200] Window Management module 532 can also associate an input task with a window based on window focus; [0357] user can manage currently executing applications…the displayed windows receives focus).
Regarding dependent claim 28, incorporating the rejection of claim 27, REEVES further teaches wherein, after the focus is shifted to the second application in response to the third user interface being identified, the processor is further configured to: in response to a fifth input of the user related to the second user interface, shift the focus from the second application related to the third user interface to the first application related to the second user interface (make the first application active for receiving input; see at least REEVES [0146] The function of the buttons is normally specific to the application that is currently in focus; [0200] Window Management module 532 can also associate an input task with a window based on window focus; [0357] user can manage currently executing applications…the displayed windows receives focus).
Regarding dependent claim 29, incorporating the rejection of claim 27, REEVES further teaches wherein, after the focus is shifted to the second application in response to the fourth user interface being identified, the processor is further configured to: in response to a sixth input of the user related to the first user interface, shift the focus from the second application related to the fourth user interface to the first application related to the first user interface, or discard the sixth input of the user related to the first user interface (make the first application active for receiving input; see at least REEVES [0146] The function of the buttons is normally specific to the application that is currently in focus; [0200] Window Management module 532 can also associate an input task with a window based on window focus; [0357] user can manage currently executing applications…the displayed windows receives focus).
Regarding dependent claim 30, incorporating the rejection of claim 21, REEVES further teaches wherein the processor is further configured to obtain the message related to the second application from the second application which is executed based on an alarm service or a push service (REEVES [0283] Device applications can include a phone application, a text messaging application, a utilities application, a game application, or a mobile application; “alarm service” is generally recognized as a another application may be executed based on an alarm service for executing another application at a designated time or a push service for receiving a message processed by another application through a network; additional evidence may be found in REEVES’793, combined for at least the reasons discussed above, at [0064] Remote notifications may include, for example, incoming voice calls, text messages, and multimedia messages that may be handled by a telephony manager of the mobile OS. Local notifications may include, for example, alarms, reminders, and other notifications.)

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20100011285 KAWATA controls arrangement of application information on external display
20150077635 WU multiple applications distributed to different display devices
20160011841 LEE uses display modes to control second display on connection
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amy M Levy/Primary Examiner, Art Unit 2179